Citation Nr: 0008326	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a service-
connected unstable left knee joint, currently evaluated as 30 
percent disabling under Diagnostic Code 5257 and 10 percent 
disabling under Diagnostic Code 5003, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1988 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO notified the appellant in 
August 1989 that his case was being referred to the Board for 
a decision.  There is no indication, however, that the case 
was transferred to the Board, nor is there any indication 
that the appellant withdrew his appeal.

The appellant appeared at a hearing held at the RO on July 
10, 1989.  A transcript of that hearing has been associated 
with the record on appeal.

The appellant appeared at a hearing held at the RO on April 
18, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in May 1998 when it 
was remanded for additional development, including a current 
VA examination.  The requested development has been 
completed.

While this case was on remand, the RO granted entitlement to 
service connection for patellofemoral arthritis of the left 
knee and assigned a 10 percent disability rating under 
Diagnostic Code 5003.  This disability was determined to be 
secondary to the service-connected left knee instability 
already evaluated as 30 percent disabling.  As this 
disability has been determined to be a part of the service 
connected disability, the Board has rephrased the issue as 
shown on the title page and will address that rating as an 
inextricable element of the claim for increase for the 
service-connected left knee disorder.

In the February 1999 supplemental statement of the case 
(SSOC), the RO considered the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. § 
3.321(b) for the appellant's left knee disability.  The 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the left knee claim before the Board has been 
recharacterized as shown above in order to include this 
issue.


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence has been obtained for correct resolution of his 
claim.

2.  The appellant's service-connected unstable left knee 
joint is manifested by slight limitation of motion, 
crepitation, and subjective complaints of pain on use, 
without ligamentous instability.

3.  The appellant's left knee disability does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased evaluation for his left knee disorder, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a disability rating in excess of 30 
percent for a service-connected unstable left knee joint have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee degenerative 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999).

4.  There is no basis for referral for consideration of an 
extraschedular rating for the appellant's left knee disorder.  
38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

While in service, the veteran was involved in a head-on 
collision in which his left knee struck the dash board.  He 
was diagnosed to have deformity of the left knee, moderately 
severe, manifested by instability of the left knee, moderate 
pain and weakness, moderate limitation of motion, and 
moderate interference with walking, as a result of partially 
torn and relaxed cruciate and lateral, collateral ligaments.  
In December 1945, service connection was established for the 
appellant's left knee disability.

In 1962, the appellant was involved in a train accident, 
which required a below-the-knee amputation on the left.

The appellant was treated as a VA outpatient in January 1988.  
The appellant complained of pain in both knees.  There was 
pain on standing.  There was no effusion, locking, or giving 
way of the knees.  Physical examination revealed negative 
straight leg raising testing and negative Patrick testing for 
both hips.  Range of motion of the knees was from 0 to 135 
degrees.  There was no effusion and no laxity.  The knees 
were non-tender.  The appellant was neurovascularly intact.  
The left stump revealed no skin lesions.  X-ray examination 
of the left knee revealed osteopenia.  The impression was 
multiple joint pain of questionable etiology.

In an August 1988 statement, Glenn E. Dickson, M.D., reported 
that the appellant had a left below-the-knee amputation 
following a railroad accident.  Motion in the knee joint was 
from 5 to 90 degrees.  The below the knee amputation stump 
revealed a blister over the anterior aspect of the stump, and 
there was significant atrophy of the stump.  X-ray 
examination of the amputation revealed good bony quality and 
some Grade I degenerative changes in the knee joint.

At the July 1988 hearing, the appellant testified that he 
took quinine tablets for cramps in his left thigh.  He stated 
also that he took ibuprofen.  He stated that his knees 
swelled during cold or rainy weather and with increased use.  
He stated that he elevated his left leg to relieve the 
swelling.  He stated that he had difficulty sleeping at night 
due to pain.

The appellant's representative noted that no higher 
disability rating was available for instability of the knee 
and queried whether a disability rating based upon limitation 
of motion would be more appropriate.

At an August 1988 VA examination, the appellant complained of 
pain and weakness in the knees while standing and pain in the 
knees while sitting with his knees bent.  The examiner noted 
that the appellant reported having several injuries to his 
knees during active service, none of which were very severe.  
In 1962, while working with the railroad, the appellant had 
had a traumatic amputation of the left leg below the knee and 
had worn a prosthesis since that time.

The appellant walked with a below-the-knee prosthesis with a 
belt around his waist but this was not very satisfactory and 
he was having a new one made.  He complained of some pain in 
the left knee.  X-ray examination of the left knee was within 
normal limits for the appellant's age but showed some early 
arthritic changes.  

At the April 1997 hearing, the appellant complained that his 
prosthesis was uncomfortable.

At a December 1998 VA joints examination, the appellant 
reported that he did little walking.  He estimated that he 
could walk up to 100 yards.  He complained of pain and 
instability in his left knee.  He stated that walking 
aggravated his knee pain.  He was unaware of any limitation 
of motion.  He reported that he used a prosthesis and a cane 
to ambulate.

The examiner noted that there had been a below-the-knee 
amputation of the left lower extremity.  The appellant's knee 
was stable on ligamentous testing.  The appellant was able to 
extend his knee to zero degrees and flex it to 120 degrees.  
The examiner noted no pain on motion.  No real ankylosis was 
present in the knee.  There was mild patellofemoral crepitus.  
The appellant had marked atrophy of the left quadriceps, 
measured as approximately 1 inch of atrophy as compared to 
the right quadriceps.  

The appellant ambulated using a prosthesis, with a short 
stance phase on the left.  

X-ray examination of the left knee showed minimal 
patellofemoral arthritic changes.

The examiner diagnosed below-the-knee amputation of the left 
lower extremity and minimal arthritis of the left knee.  The 
examiner stated that, if the appellant engaged in extended 
walking, he would have some pain in the left knee.  The 
examiner added, however, that because the appellant was an 
elderly amputee he did not engage in extended walking.  The 
examiner added that functional loss that the appellant had in 
his lower extremities was due primarily to his amputation and 
was not due to pain, except when he did quite a bit of 
walking using his prosthesis.

In September 1999, the RO granted entitlement to service 
connection and a 10 percent evaluation for arthritis of the 
left knee as secondary to the service-connected unstable left 
knee.


II.  Legal Analysis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected unstable left knee joint.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  All relevant facts have been properly 
developed, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).  Further, the instructions 
contained in the May 1998 Remand from the Board have been 
complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

The appellant's service-connected unstable left knee joint is 
rated at 30 percent disabling under Diagnostic Code 5257.  
Under Diagnostic Code 5257, a 30 percent disability rating 
requires severe impairment of the knee with recurrent 
subluxation or lateral instability.  This evaluation is the 
highest evaluation available under Diagnostic Code 5257.  The 
veteran does not currently have any ligamentous instability 
of the left knee.

Therefore, consideration will be given to other potentially 
applicable diagnostic codes.  Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Diagnostic Codes 5256, 5260, and 
5261 are the codes applicable to knee limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 6261 (1999).  
Service connection was established for degenerative arthritis 
of the left knee, and a separate evaluation was established 
for that condition by the RO while this case was on remand.  
Degenerative arthritis is rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As 
that condition has been recognized as part and parcel of the 
veteran's service-connected left knee disability, the Board 
will consider whether a higher evaluation for limitation of 
motion might be appropriate.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  The medical evidence establishes that the veteran does 
not have ankylosis of the knee, and a rating under this code 
would be inappropriate.

The regulations define normal range of motion for the knee as 
extension to zero degrees and flexion to 140 degrees.  38 
C.F.R. § 4.71 (1999).

Diagnostic Code 5260 provides a zero percent disability 
rating where flexion of the leg is limited to 60 degrees and 
a 10 percent disability rating where flexion of the leg is 
limited to 45 degrees.

Examinations of the appellant's left knee have revealed that 
the appellant was able to flex his knee to between 90 and 135 
degrees.  The worst of these examination results, flexion to 
only 90 degrees, is still greater flexion than that required 
for a noncompensable evaluation (60 degrees) or a 10 percent 
evaluation (45 degrees) under Diagnostic Code 5260.

Diagnostic Code 5261 provides a zero percent evaluation where 
extension of the leg is limited to five degrees and a 10 
percent disability rating where extension of the leg is 
limited to 10 degrees.

The evidence shows examination results of extension to zero 
degrees and to five degrees.  Even under the result most 
favorable to the appellant, extension to only five degrees 
shown on examination by Dr. Dickson more than ten years ago, 
the appellant would not be entitled to a compensable rating 
under Diagnostic Code 5261.  Limitation of extension to five 
degrees warrants only a noncompensable rating.

The veteran's left knee arthritis therefore does not meet the 
criteria for the additional 10 percent rating it is assigned 
under the limitation of motion codes.  However, under 
Diagnostic Code 5003, where degenerative arthritis is 
established by x-ray findings and limitation of motion is 
noncompensable, a rating of 10 percent is applicable for each 
major joint affected by limitation of motion.  Limitation of 
motion must be confirmed by objective evidence such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  On VA examination, there was no objective evidence 
of painful motion.  The examiner indicated that the veteran 
had no pain on any motion.  Nor was there swelling or muscle 
spasm.  The examiner indicated that the veteran would have 
pain with extended walking, if he did any, and that might be 
regarded as a flare-up.  Accordingly, at the time of the 
examination, the veteran's left knee arthritis did not meet 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5003.  However, the 10 percent evaluation awarded is 
appropriate to account for additional functional limitation 
due to pain on flare-ups, which the examiner indicated would 
result with extended walking.

The preponderance of the evidence being against a higher 
evaluation than the ratings assigned for the veteran's left 
knee disorder, the claim for increased schedular evaluation 
must be denied.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the appellant's 
knee disorder is raised by the record.  As discussed above, 
the appellant is receiving the maximum schedular evaluation 
under Diagnostic Code 5257, yet he asserts that he is 
entitled to an increased rating.  A claim of entitlement to 
an extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The RO considered whether such referral was warranted in the 
February 1999 SSOC.  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required); 
Bagwell, 9 Vet. App. at 339 (The Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

The schedular evaluations for knee disabilities are not 
inadequate.  As fully detailed above, additional disability 
ratings are available for a knee disability where there is 
limitation of motion.  The appellant does not meet the 
schedular criteria for disability evaluation in excess of the 
10 percent already awarded on this basis, as discussed above.  
The appellant merely disagrees with the evaluations assigned.  
The appellant has not required extensive periods of 
hospitalization for his left knee disorder, and there is no 
evidence in the claims file to suggest marked interference 
with employment as a result of the service- connected left 
knee condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, the 
preponderance of the evidence must be said to be against this 
claim, and referral for consideration of an extraschedular 
rating is not in order.


ORDER

Entitlement to an increased disability evaluation for a 
service-connected unstable left knee joint, rated as 30 
percent disabling under Diagnostic Code 5257 and as 10 
percent disabling under Diagnostic Code 5003, to include 
consideration of an extraschedular evaluation, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


